DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 1, 3-8, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites  a method for monitoring played content, comprising: capturing a played screen of a multimedia content by a display at a specified time point; inputting, by the display, the played screen to a first feature extracting model, and using a first feature sequence captured from the played screen through the first feature extracting model as a played screen feature sequence; transmitting the played screen feature sequence to a play management device; capturing, by the play management device, a reference screen of an original multimedia content at a reference time point, and the reference time point corresponding to the specified time point; and inputting the reference screen by the play management device to a second feature extracting model, and using a second feature sequence captured through the second feature extracting model from the reference screen as the reference screen feature sequence; determining, by the play management device, whether the reference screen feature sequence corresponding to the specified time point in the original multimedia content matches the played screen feature sequence; in response to determining that the reference screen feature sequence matches the played screen feature sequence, determining that the multimedia content has been correctly played; in response to determining that the reference screen feature sequence does not match the played screen feature sequence, determining that the multimedia content has not been correctly played.
Claim15 recites a  display, comprising: a display module; a storage circuit, storing a plurality of modules; and a processor, coupled to the display module and the storage circuit, and accesses the modules to perform the following steps: capturing a played screen of a multimedia content by the display module at a specified time point; transforming the played screen into a played screen feature sequence by using a first feature extracting model, and transmitting the played screen feature sequence, wherein the first feature extracting model is a neural network; wherein the multimedia content comprises a plurality of multimedia sub-contents, the played screen comprises a plurality of sub-played screens corresponding to the plurality of multimedia sub-contents, wherein the plurality of multimedia sub-contents comprise a first multimedia sub-content, the plurality of sub-played screens comprise a first sub-played screen corresponding to the first multimedia sub-content, and the processor further transforms the first sub-played screen into a first sub-played screen feature sequence by using the first feature extracting model, and transmits the first sub-played screen feature sequence.
The closest prior arts Herlein, either singularly or in combination, fail to anticipated or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484